DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed on 01/04/2021 has been entered. Claims 1-23 and 34-42 are cancelled. Claims 45-60 are newly added. Claims 24-33 and 43-60 are pending in this instant application. Claims 48-50 and 52-60 are withdrawn.  Claims 24-33, 43-47, and 51 are currently under examination.   

Priority
This application is a CON of 14/708,568 filed on 05/11/2015, now PAT 10273516, which is a DIV of 13/557,655 filed on 07/25/2012, now PAT 9029136.
Note: The statement “Applicant’s claim for the benefit… is 03/07/2014. The priority date of claim 43 is 07/25/2012”, as set forth on pages 2-3 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended claim 24. Claims 25-33 and 44 depend from claim 24.

Election/Restrictions
Applicant's election without traverse of Group IV invention (claims 24-35) and species (SEQ ID NO: 8, FutN) in the reply filed on 06/17/2020 is acknowledged.  Claims 24-33 and 42-44 were examined and claim 42 was later cancelled. Claims 45-60 are newly added and only claims 45-47 and 51 read on elected SEQ ID NO: 8 (FutN) or previously examined alpha-1,2-fucosyltransferase of Bacteroides vulgatus ATCC 8482, which have not yet been allowed. Thus, new claims 48-50 and 52-60, reading on species not yet examined, are withdrawn here, and claims 24-33, 43-47, and 51 are currently under examination.

Withdrawn Specification/Claim Objections/Rejections
The objection of Specification, as set forth on page 3 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended Specification filed on 01/04/2021.
withdrawn in view of amended claims 24, 26, 29, 33, and 44.
The rejection of claims 24-33 and 42-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended claims 24, 25, 28, and 30, and cancelled claim 42. Claims 26, 27, 29, 31-33, 43, and 44 depend from claim 24.
The rejection of claims 24-33 and 44 under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCoy et al., as set forth on pages 5-7 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended claim 24, and because McCoy et al. (published on March 23, 2017) is no longer a prior art. Claims 25-33 and 44 depend from claim 24.
The rejection of claims 24-33 and 42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merighi et al. in view of Xu et al. as evidenced by us-16-397-755-8.rup, as set forth on pages 8-10 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended claim 24 and cancelled claim 42, and post-dated Merighi et al. (08/16/2012). Claims 25-33 depend from claim 24.
The rejection of claim 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merighi et al. in view of Xu et al. as evidenced by sequence alignment us-16-397-755-8.rup, as applied to claims 24-33 and 42, and further in view of Johnson et al. and Scutt et al., as set forth on pages 11-12 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of amended claim 24, and because Merighi et al. (published on 08/16/2012) is no longer a prior art. Claim 44 depends from claim 24.
The rejection of claims 24-33, 42, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-14, and 16 of U.S. Patent No. 9,029,136, as set forth on page 14 of the Non-Final Rejection mailed on 07/01/2020, is withdrawn in view of Terminal Disclaimer filed and approved on 01/04/2021. 

New (necessitated by amendment) Claim Objections
Claims 45 and 46 are objected to because of the following informalities: In claims 45 and 46, insert the missing unit “(w/w)” immediately before the recitation “of the level” (line 2 of claims 45 and 46). Appropriate correction is required.

Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-33, 43, 44, 47, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 25-33, 43, 44, 47, and 51 depend from claim 24.
The term "negligible amount" (last line) in claim 24 is a relative term which renders the claim indefinite.  The term "negligible amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

New (necessitated by amendment) Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(I) Claims 24-28, 30-33, 45-47, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Application Publication No. 2008/0145899, published on June 19, 2008, hereinafter referred to as Johnson ‘899, also listed in IDS filed on 04/29/2019) in view of Ebel et al. (J Bacteriol 181:577-584, 1999, hereinafter referred to as Ebel ‘1999, also listed in IDS filed on 04/29/2019), Siegele et al. (FEMS Microbiol Lett 309(1):94-99, 2010, hereinafter referred to as Siegele ‘2010, also listed in IDS filed on 04/29/2019), and Xu et al. (PLoS Biol 5(7): E156, 2007, hereinafter referred to as Xu ‘2007, also listed in IDS filed on 04/29/2019).
With regard to structural limitations “a method comprising providing bacterium (or E. Coli) comprising a genetic modification (or deletion of an endogenous lacZ gene) to reduce level of ß-galactosidase activity, a defective colanic acid synthesis pathway (or deletion of an endogenous wcaJ gene), a mutation in an ATP-dependent intracellular protease (or a null mutation in a lon gene), a mutation in a thyA gene, and an exogenous lactose-accepting α(1,2) fucosyltransferase gene (or gene encodes a Bacteroides vulgatus ATCC 8482 glycosyl transferase family protein); culturing said bacterium in the presence of lactose (or further in the presence of tryptophan and absence of thymidine); and retrieving the fucosylated oligosaccharide (or 2'-fucosyllactose) from said bacterium or from a culture supernatant of said bacterium)” (claims 24-28, 30, 31, and 51):
Johnson ‘899 disclosed a method of producing an oligosaccharide by fermentative growth of a microorganism in a culture medium. The polynucleotide that encodes the heterologous glycosyltransferase is placed under the control of a promoter that is functional in the desired host cell. Where lactose is the acceptor saccharide, E. coli cells that express or overexpress the LacY permease can be used. Also in E. coli, when lactose is the acceptor saccharide, intracellular lactose breakdown can be minimized by using host cells that are LacZ- (deletion of LacZ gene, which encodes ß-galactosidase). A gene that encodes a positive regulator of the colanic acid operon (e.g., rcsA) can be overexpressed, the downstream wcaJ gene can be inactivated to divert the fucose intermediate from the production of colanic acid (page 2/48, [0006]; page 36/48, [0243]; page 42/48, [0295 and 0291]). Table 5 includes fucosyllactose (from A and G enzymes) and lactodifucotetraose (from A, G, and H enzyme), in which A = ß1,4-Galactosyltransferase; G = α1,2-Fucosyltransferase (e.g., futC-H. pylori); H = α1,3/4-Fucosyltransferase (e.g., futA/b-H. pylori).
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(pages 40/48 to 41/48, [0282]; Table 5). Promoters for use in E. coli include the T7, trp (= tryptophen), or lambda promoters. The hybrid trp-lac promoter functions in Bacillus in addition to E. coli. Typical selection genes encode proteins that confer resistance to antibiotics or other toxins, such as ampicillin, neomycin, kanamycin, chloramphenicol, or tetracycline. Use of kanamycin selection is advantageous over ampicillin selection because ampicillin is quickly degraded by ß-lactamase in culture medium (pages 37/48 to 38/48, [0246 and 0252]).
Johnson ‘899 did not explicitly disclosed the limitations (a) a mutation in an adenosine-5'-triphosphate (ATP)-dependant intracellular protease (or a null mutation in a lon gene), required by claims 24 and 31, (b) a mutation in the thyA gene, required by claim 24, and (c) said exogenous lactose-accepting α(1,2) fucosyltransferase gene encodes a Bacteroides vulgatus ATCC 8482 glycosyl transferase family protein, required by claim 51.
With regard to the limitation (a) above, Ebel ‘1999 disclosed a bacterial strain carrying null mutation of lon gene (p. 578, Table 1). RcsA expression increases in the absence of Lon protease (p. 579, right col., lines 9-13; Fig. 1). RcsA is degraded in a Lon-dependent fashion, with a half-life of about 1 min + cells. Stabilization of RcsA in ∆Ion cells or overproduction of RcsA from a multicopy plasmid in lon+ cells leads to high-level expression of the cps operon (p. 577, left col., lines 14-20).
With regard to the limitation (b) above, Siegele ‘2010 disclosed that a thyA∷Tn10 mutation was introduced into YK4131; The YK4131 thyA∷Tn10 transductants grew to only 1.0±0.4 × 108 CFU ml-1 before entering stationary phase, which was approximately 10% of the final growth yield of YK4131, which grew to 1.2±0.0 × 109 CFU ml-1. The thyA∷Tn10 mutation was also introduced into strains MG1655 and RP437 with comparable results. Cultures of these thyA∷Tn10 transductants entered stationary phase when the number of CFU per ml was only 20±1.0% of the number present in the thyA+ parent (page 4, para. 5). Table 2 shows that β-galactosidase activities (indicative of protein level) in YK4131 and YK410 cells are 6-folds and at least 20-folds, respectively, higher at stationary growth phase than the activities at exponential growth phase (page 9).
With regard to the limitation (c) above, Xu ‘2007 disclosed the amino acid sequence of alpha-1,2-fucosyltransferase of Bacteroides vulgatus ATCC 8482 (GenBank accession ABR40839). The sequence alignment between ABR40839 of Xu ‘2007 (Db) and SEQ ID NO:8 (futN) (Qy) of this instant application is illustrated below. 

    PNG
    media_image2.png
    495
    876
    media_image2.png
    Greyscale

prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute generic operon of E. coli other than lacZ-, lacY+, and wcaJ- as taught by Johnson ‘899 with specific lon-null operon and thyA∷Tn10 mutation at corresponding genetic loci in view of Ebel ‘1999 and Siegele ‘2010, respectively; and to substitute the nucleic acid sequence encoding α1,2-fucosyltransferase of Helicobacter pylori bacterium as taught by Johnson ‘899 with nucleic acid sequence encoding alpha-1,2-fucosyltransferase (futN) of Bacteroides vulgatus ATCC 8482 in view of Xu ‘2007 to produce alpha-1,2-fucosyllactose or alpha-1,2-fucosyl oligosaccahride. One would have been motivated to do so because (A) Johnson ‘899 teaches that fucose synthesis is enhance by manipulation of the genes encoding the colanic acid biosynthetic pathway. A gene that encodes a positive regulator of the colanic acid operon (e.g., rcsA) can be overexpressed, while the downstream wcaJ gene can be inactivated to divert the fucose intermediate from the production of colanic acid. Bacterial fucosyltransferases are known, for example, α1,2-fucosyltransferases from Helicobacter pylori, (B) Ebel ‘1999 teaches that stabilization of RcsA in ∆Ion cells leads to high-level expression of the cps operon, (C) Siegele ‘2010 teaches that thyA∷Tn10 transductants entered stationary phase when the number of CFU per ml was only 20±1.0% of the number present in the thyA+ parent. β-galactosidase activities (indicative of protein level) are higher at stationary growth phase than the activities at exponential growth phase, and (D) Xu ‘2007 teaches that the amino acid sequence of alpha-1,2-fucosyltransferase of Bacteroides vulgatus ATCC 8482 (GenBank accession ABR40839) aligns to SEQ ID NO:8 (futN) with 100% identity, describe above. Thus, one of skill in the art would have a reasonable expectation that by substituting generic operon of E. coli other than lacZ-, lacY+, and wcaJ- as taught by Johnson ‘899 with specific lon-null operon and thyA∷Tn10 mutation at corresponding genetic loci in view of Ebel ‘1999 and Siegele ‘2010, respectively; and by substituting the nucleic acid sequence encoding α1,2-fucosyltransferase of Helicobacter pylori bacterium as taught by Johnson ‘899 with nucleic acid sequence encoding alpha-1,2-fucosyltransferase (futN) of Bacteroides vulgatus ATCC 8482 in view of Xu ‘2007, one would arrive at 
The method of Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 meets all structural limitation of claimed method, and would achieve the same intended results, including “said bacterium produces less than 1% or 0.5% (w/w) 3-fucosyllactose (3-FL)”, “said bacterium accumulates intracellular lactose in the presence of exogenous lactose”, “said bacterium accumulates intracellular guanosine diphosphate (GDP)-fucose”, and “gene is derived from a commensal microbe”, required by claims 24, 32, 33, and 45-47.

(II) Claims 29 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Application Publication No. 2008/0145899, published on June 19, 2008, hereinafter referred to as Johnson ‘899, also listed in IDS filed on 04/29/2019) in view of Ebel et al. (J Bacteriol 181:577-584, 1999, hereinafter referred to as Ebel ‘1999, also listed in IDS filed on 04/29/2019), Siegele et al. (FEMS Microbiol Lett 309(1):94-99, 2010, hereinafter referred to as Siegele ‘2010, also listed in IDS filed on 04/29/2019), and Xu et al. (PLoS Biol 5(7): E156, 2007, hereinafter referred to as Xu ‘2007, also listed in IDS filed on 04/29/2019), as applied to claims 24-28, 30-33, 45-47, and 51, and further in view of Kamada et al. (US Patent No. 7,214,517, issued on May 8, 2007, hereinafter referred to as Kamada ‘517, also listed in IDS filed on 04/29/2019) as evidenced by Snap Gene, http://www.snapgene.com/resources/plasmid_files/qiagen_vectors/pQE-80L/, accessed on April 14, 2014, also listed in IDS filed on 04/29/2019), Scutt et al. (Biochimie 84:1119-1126, 2002, hereinafter referred to as Scutt ‘2002, cited in the previous Office Action), and Danchin (BioEssays 31:769-773, 2009, hereinafter referred to as Danchin ‘2009, also listed in IDS filed on 04/29/2019).
lacl gene of said E. coli is deleted (or further comprises a laclq gene promoter upstream of a lacY gene” and “the genotype characterized by ∆ampC::PtrpBcI, ∆(lacI-lacZ)::FRT, PlacIqlacY+, ∆wcaJ::FRT, thyA::Tn10, ∆lon:(npt3, lacZ+), and ∆LacA”, required by claim 29 and 44, (b) npt3, required by claim 44, and (c) lacA gene is absent, required by claim 44.
With regard to the limitation (a) above, Kamada ‘517 disclosed that FIG. 1 shows construction steps of α1,2-fucosyltransferase expression plasmid pHMFT80. Symbols in the drawing have the following meanings: Ampr: ampicillin-resistant gene; laclq: lac repressor gene; HMFT: gene encoding α1,2-fucosyltransferase derived from Helicobacter mustelae (col. 14, lines 54-61; Fig. 1). The plasmid pHMFT80 is constructed from plasmid pQE-80L (Figure 1). Snap Gene (cited here as evidence) disclosed that the lacIq promoter is upstream to the lacI repressor.
With regard to the limitation (b) above, Scutt ‘2002 disclosed marker genes and selective agents used for transgene constructions: 
    PNG
    media_image3.png
    10
    1250
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    10
    1250
    media_image3.png
    Greyscale

With regard to the limitation (c) above, Danchin ‘2009 disclosed that In their usual environment, the mammalian gut, E. coli cells are prone to meet variable concentrations of lactose. A common situation met by the bacteria could be some lactose inducing the lac operon. According to the commonly accepted model, the cell’s response to the large concentration of lactose would be to trigger efficient influx of the sugar. Because LacY (lactose permease) allows the intracellular lactose concentration to climb up considerable gradients, it might sometimes reach levels that would build up an osmotic pressure which would lead to the bursting of cells, unless some protective mechanism exists. A natural way to engineer the process in a way that would not interfere with the primary goal of the cell – to accumulate enough lactose to use it as a carbon source – would be to modify lactose into another component, progressively preventing it from reaching a deleterious concentration, and then to excrete the modified compound, which would not go back into the cell. The first part of the process fits exactly the function of LacA with its surprisingly poor KM, which is now explained as nicely contributing to fitness (page 771, right col., para. 2 to 3). LacA codes for a lactose acetyltransferase displaying an unusually low affinity for its substrates, ß-galactosides or lactose, and is interpreted to be involved in detoxification (page 769, right col., last line; page 770, left col., para. 1). In some natural plasmids coding for a lactose operon, lacA was absent (page 769, right col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the vector as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with the lacIq promoter (upstream of a lac gene) further in view of Kamada ‘517 as evidenced by Snap Gene, to substitute the generic neomycin as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with specific npt3 further in view of Scutt ‘2002, and to combine the vector as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with lacA-null operon further in view of Danchin ‘2009. One would have been motivated to do so because (A) Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 teaches that the E. coli cells are genetically manipulated to enhance use of lactose; for example, overexpress the lacY permease, (B) Kamada ‘517 as evidenced by Snap Gene teach that lacI is repressor, (C) Scutt ‘2002 teaches that selective agent is npt3, and (D) Danchin ‘2009 teaches that the primary goal of the cell – to accumulate enough lactose to use it as a carbon source – would be to modify lactose into another component, progressively preventing it from reaching a deleterious concentration. Natural plasmids coding for a lactose operon, lacA was  Thus, one of skill in the art would have a reasonable expectation that by combining the vector as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with the lacIq promoter (upstream of a lac gene) further in view of Kamada ‘517 as evidenced by Snap Gene, by substituting the generic neomycin as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with specific npt3 further in view of Scutt ‘2002, and by combining the vector as taught by Johnson ‘899 in view of Ebel ‘1999, Siegele ‘2010, and Xu ‘2007 with lacA-null operon further in view of Danchin ‘2009, one would arrive at Applicants’ claims 29 and 44. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. “Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results”. See MPEP § 2143 [R-10.2019] [I].

Potentially Allowable Subject Matters
Claim 43 is objected only and is free of art because of unexpected results, as indicated in the Notice of Allowance of the parent Application No. 13/557,655 mailed on 01/12/2015, in which one of skilled artisan would not be motivated to substitute one amino acid sequence with another homologous amino acid sequence in order to arrive at Applicants' claimed method because sequence alone does not predict the synthesis of 2’-FL in bacterial host. The unexpected result is also supported by the Arguments/Remarks filed on 01/01/2021 (p. 14 to 15). To include other 2’-FL genes, Applicant may use the closed transitional phrase “consisting of” to limit specific 2’-FL to overcome the obviousness rejection above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623